Citation Nr: 0420597	
Decision Date: 07/28/04    Archive Date: 08/04/04

DOCKET NO.  98-06 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) for accrued benefits purposes.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active duty service from December 1942 to May 
1974.  The appellant is his surviving spouse.  The veteran 
died on December [redacted], 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the RO, which denied service 
connection for the cause of the veteran's death and service 
connection for COPD for accrued benefits purposes.  

The Board remanded the issue of service connection for the 
cause of the veteran's death in January 2000 to the RO for 
additional development of the record.  

This case is being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  The appellant and 
her representative will be notified by VA if further action 
is required on her part.  



REMAND

In July 2001, April 2002 and February 2004, the RO sent 
letters to the appellant outlining the various evidence 
needed to establish her claim.  The provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) were not 
mentioned explicitly, but the letters were consistent with 
the mandates of VCAA.  

While the RO has attempted to obtain records from treatment 
sources identified by the appellant, the Board finds that 
additional clinical records referable to medical care 
rendered the veteran after service might be obtainable in 
support of the her claim.  

It is pertinent to note that important medical records for 
the later part of the veteran's extensive period of service 
and for the period from 1975 to 1985 at the Philadelphia 
Naval Hospital apparently are not available for review.  

In recently received VA treatment records dated in July 1985, 
it was reported that the veteran had been previously 
hospitalized at the Medical Center of Delaware.  The RO 
should attempt to obtain all records from this treatment 
source.  The RO in this regard should again contact 
Christiana Care Health Services in Wilmington to ascertain if 
all records have been obtained from this organization.  

Significantly, it was reported in connection with a VA 
evaluation in July 1985 that the veteran had had diabetes 
mellitus since 1985 and a history of chronic bronchitis.  He 
was noted to have developed psychological changes with 
alcohol abuse and chronic bronchitis related to his service 
in the Republic of Vietnam.  The Board notes in this regard 
that the veteran was treated for respiratory problems in the 
form of bronchitis in service.  

Finally, the RO should again attempt to contact Dr. Alfieri 
in order to obtain treatment records.  

The case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  The RO must send the appellant a 
letter outlining the provisions of VCAA 
to include the appellant's and VA's 
respective responsibilities as to 
furnishing evidence.  In particular, the 
RO should take appropriate steps to 
contact the appellant in order to have 
her provide information about where the 
veteran received treatment for his lung 
disease and diabetes mellitus following 
service.  

2.  The RO must make an additional 
request for all records from the Medical 
Center of Delaware and/or Christiana Care 
Health Services in Wilmington and from 
Dr. Alfieri.  

3.  Finally, following completion of the 
requested development, the RO should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
appellant should be provided a 
Supplemental Statement of the Case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



